IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

A.H.,                                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
        Appellant,                   DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2427

AGENCY FOR PERSONS WITH
DISABILITIES CIRCUIT: 04
DUVAL UNIT:APD,

        Appellee.

_____________________________/

Opinion filed January 14, 2015.

An appeal from an order of the Department of Children and Families.
Leslie Green, Hearing Officer.

Anthony J. DePalma and Amanda E. Heystek of Disability Rights Florida,
Tallahassee, for Appellant.

Richard Tritschler, General Counsel, and Melissa Ellen Dinwoodie, Senior
Attorney, Agency for Persons with Disabilities, Jacksonville, for Appellee.




PER CURIAM.

        AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.